judgment of conviction.   See Buffington v. State, 110 Nev. 124, 126, 868

                   P.2d 643, 644 (1994).

                               During the sentencing hearing, defense counsel specifically

                   requested that "probation begin when Mr. Pope is paroled." And the

                   district court unambiguously ordered the sentence to run consecutively to

                   Pope's sentence in his other case. Under these circumstances, we conclude

                   that the amended judgment of conviction contained a clerical error

                   because it did not reflect that the sentence was ordered to run

                   consecutively. When the district court entered the second amended

                   judgment of conviction to include this requirement, it simply corrected the

                   clerical error. The district court had jurisdiction to enter the second

                   amended judgment of conviction because a district court may correct a

                   clerical error arising from an oversight or omission at any time. NRS

                   176.565. Accordingly we conclude Pope's contention lacks merit.

                               Pope also contends that the district court erred by giving a

                   jury instruction defining when a person is under the influence of a

                   controlled substance. An appeal from an amended judgment of conviction

                   may only challenge the amended judgment of conviction to the extent that

                   it differs from the original judgment of conviction.       Cf. Sullivan v. State,

                   120 Nev. 537, 540-42, 96 P.3d 761, 763-65 (2004) (entry of an amended

                   judgment of conviction can only provide good cause to file an untimely

                   post-conviction petition for a writ of habeas corpus if the claims raised

                   relate to the amendment). To the extent this appeal can be construed as

                   an appeal from the original judgment of conviction, the notice of appeal

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A


                MIZ.11111111                             AT—MM
                                                             . CrinfaWatITWA:,.
                  was not timely filed. See NRAP 4(b)(1)(A). Therefore, we lack jurisdiction
                  to consider this claim. See Lozada v. State, 110 Nev. 349, 352, 871 P.2d
                  944, 946 (1994) ("[A]n untimely notice of appeal fails to vest jurisdiction in
                  this court."). Accordingly, we
                              ORDER the judgments of conviction AFFIRMED.




                                                     4)
                                                      Hrdesty


                                                         ...„




                  cc: Hon. Steve L. Dobrescu, District Judge
                       State Public Defender/Ely
                       State Public Defender/Carson City
                       Attorney General/Carson City
                       White Pine County District Attorney
                       White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A


                7ff21"          ru-.
                                  fsb